Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            Claims 1-6, 8-12, 14, 32-37, 74, 76, 77, 83, 84 and 89-92 are under consideration in this application.
            Claims 13, 15, 29, 46, 47, 51, 52, 55, 56, 58, 61, 63, 66, 71, 72, 75 and 78 are held withdrawn from consideration as being drawn to nonelected subject matter CFR 1.142(b).
Election/Restrictions
Applicant’s election without traverse of Group I and compound 83 in the reply filed on November 10, 2020 is acknowledged.            
The restriction requirement is deemed sound and proper and is hereby made final.
The application has been examined to the extent readable on the elected compound and expanded to include a genus of the compounds of formula (A) wherein R1 is hydrogen, R2 is 5, 6,7,8-tetrahdro-1,8-naphthyridin-2-yl optionally substituted by R12 G is C(O)R3, R3 is tetrahydropyran optionally substituted by R3f, R3f, R21, R5a-R11b represent non-heterocyclic groups and n as set forth in claim 1, exclusively.  All additional heteroaryl and heterocyclic rings are drawn to non-elected subject matter.
                             Improper Markush Grouping Rejection
Claims 1-6, 8-12, 14, 32-37, 74, 76, 77, 83, 84 and 89-92 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The compounds do not even belong to a recognized class of compounds because every variable varies having substituents with complex meanings and seemingly endless permutations and combinations.  The recited compounds present a variable core and thus the Markush Group(s) represented by R2, G and R3 render the claims clearly improper.  Moreover, the members encompass any and all unknown heteroaryl and heterocylic rings having any combination of heteroatoms and compounds and compounds having non-heterocyclic groups as substituents. The members of the recited Markush group are so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a plurality of classes mono, di, tri, etc. heteroaryl or heterocyclic rings, which may be identified as follows i.e.,  pyridines, thiophenes, pyrazoles, oxazoles, isoxazoles, thiazoles, isothiazoles, 1,2,4-thiadiazoles, 1,3,5-thiadiazoles, pyrimidines, 1,2,4-oxadiazoles, 1,3,5-oxadiazoles, pyridazines, pyrazines, pyrroles, imidazoles, pyrazoles, 1,2,4-triazines, 1,2,4-triazoles, 1,2,3-triazoles, tetrazoles, 1,2,3,4-oxatriazoles, 1,2,3,4-thiatriazoles, 1,2,4,5-tetrazines, indolizines, indoles, benzofurans, benzothiophenes, benzimidazoles, benzoisoxazoles, benzothiazoles, quinolones, isoquinolines, quinoxalines, morpholines, thiomorpholines, piperidines, furans, purines, oxiranes, etc.  In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the 
Claim Objections
Claims 89 and 90 are objected to because of the following informalities:
Claims 89 and 90 improperly refer to examples in Table 1 and Figure 1 in the specification since the claims fail to point out what is included or excluded in the claim. See Ex Parte Fressola 27 USPQ2d 1608:
“The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. Claims in utility applications 1 that define the invention entirely by reference to the specification and/or drawings, so-called “omnibus” or “formal” claims, while perhaps once accepted in American patent practice, are properly rejected under Section 112 Para. 2 as failing to particularly point out and distinctly claim the invention. See MPEP Section 706.03(h) (5th ed., rev. 14, Nov. 1992); Landis, Mechanics of Patent Claim Drafting, Section 2 (1974). This analysis is limited to claims in utility applications. Plant patent claims are defined “in formal terms to the plant shown and described.” Claims in design patents are recited in formal terms to the ornamental design “as shown” or, where there is a properly included special description of the design, the ornamental design “as shown and described.” MPEP Section 1503.01…….The general rule is that the claims should be self-contained; that is, they should not expressly rely upon the description or drawing to give them meaning. . . . The terms “substantially as described” and the like, once much used in claims (GLASCOCK 1943 Section 5640) are now rarely seen. The Office disregards them in interpreting claims. . . . Claims consisting only in a reference to the disclosure, as “The features of novelty herein disclosed,” are not allowed except in design cases…..A claim which refers to the specification defeats the purpose of a claim.”  
        
           There is no need to recite the specification as the claims can be clearly written to contain all of the compounds with either names or structural representations.
Appropriate correction is required.
Allowable Subject Matter
The prior art does not disclose or make obvious the elected compounds.  Note, for example US patent no. 10.793,564, discloses compounds that differ in having a phenyl ring rather than applicants’ tetrahydropyran ring.  Note the example 9 therein.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action and if limited to the subject matter indicated as being examinable, supra.
Claims 2-6, 8-12, 14, 32-37, 74, 76, 77, 83, 84 and 89-92 would be allowable if rewritten to overcome the rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if rewritten directed solely to the elected compounds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 





information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
February 18, 2021